Citation Nr: 1633958	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-28 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hysterectomy.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In addition to the paper claims file, the Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA received a claim for service connection for hysterectomy in January 2012.  The Veteran argues that hysterectomy was secondary to service-connected abdominal strain with excessive bleeding that led to leiomyoma.  A VA medical opinion has not been obtained in this matter.  The Board believes that a VA examination and medical opinion are necessary to decide the matter.  38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006) and Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Also, a review of the claims file discloses that the full text of the rating decision from which this appeal arises is not of record and that the Veteran's gynecological treatment record may be incomplete.  As such, on remand, the AOJ should associate a complete copy of the rating decision denying service connection for hysterectomy with the claims file and clarify whether there are additional outstanding gynecology treatment records for the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate a complete copy of the rating decision denying service connection for hysterectomy with the claims file.  The AOJ should request that the Veteran identify all her gynecology treatment providers since service separation and the AOJ should attempt to obtain the medical records of all providers identified that are not in the claims file.  The AOJ should notify the Veteran of any unsuccessful efforts to obtain records and give her the opportunity to provide the records.

2.  The Veteran should be schedule for a VA examination by a physician specializing in gynecology.  A detailed gynecological medical history should be obtained.  All residuals of hysterectomy should be identified.  The physician should opine on whether it is as likely as not (50 percent or greater probability) that the Veteran's hysterectomy was proximately due to service-connected abdominal strain; and whether residuals of hysterectomy (if any) are proximately due to or aggravated by service-connected abdominal strain.

The physician should specifically addressed the Veteran's theory that service-connected abdominal strain involved symptoms of excessive bleeding (i.e. menorrhagia) leading to leiomyoma that required her hysterectomy.

The Veteran's VA claims file should be reviewed by the physician and noted in the report of examination.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, the AOJ should also undertake any other development it determines to be warranted and readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case and afford the Veteran and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




